Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: ¶ 11, Line 11 “each arty” should read --each party--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 1 does not describe how the textual description of a pin-
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  The final limitation in Claim 20 is directed to a dispute narrowing‐down unit, to process said initial statements (S1, S2) and responses (R1, R2) and additional statements (A1, A2) and additional responses (RR1, RR2) generate an output indicating a narrowed‐down description of said dispute relative to the initial statements (S1, S2).  It is not clear in the claim how a narrowed-down description is generated.  The specification does not further refine the definition of this narrowing-down generation, more details are required to understand this claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 does not properly define the term “pin-point core of dispute”.  The term pin-point is used multiple ways in the specification, i.e. ¶ 4; pin-point the actual core of the dispute, ¶ 11; pin-pointing one or more particular issues ¶ 26; automatic pin-point and detection of a single claim or a single statement, but there is no explanation of how one knows when a pin-point is attained.  The metes and bounds of this term would not be known to one of ordinary skill in the art seeking to avoid infringement.  Therefore, Claim 1 must be rejected under § 112(b) as being not particularly pointed out or distinctly claimed.  Because Claims 2-19 depend upon Claim 1, these claims are also rejected.  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “unit” for each of the statement reception unit, statement exchange unit, response collection unit, feedback collection unit and dispute narrowing-down unit lack the details required to describe the alleged computerized system.  The typical structure that normally describe the details of these type of terms are missing from the claim language and the specification; more details are required.  It is unclear whether these “units” trigger analysis under § 112(f), whether the “units” are software that might render the claim software per se and thus non-statutory under § 101 step 1, or, ultimately, what structure these units consist of, and, thus, their metes and bounds.  One or ordinary skill seeking to avoid infringement would not be apprised of how to avoid infringement.  Thus, the claim must be rejected under § 112(b).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1-19 are directed to a method dispute resolution (i.e., a process). Therefore, Claims 1-19 are within at least one of the four statutory categories.
Claim 20 is directed to a computerized system of dispute resolution (i.e., a machine).
Therefore, Claim 20 is within at least one of the four statutory categories. 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (yes).
Taking Claim 20 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Claim 20, A computerized system comprising:
a statement reception unit, to receive a first set of initial statements (S1) from a first entity (E1), and to receive a second set of initial statements (S2) from a second entity (E2); wherein the first and second sets of initial statements (S1, S2) pertain to a same disputed subject-matter;
a statement exchange unit, to send to the second entity (E2) a copy of the first set of initial statements (S1), and to send in parallel to the first entity (El) a copy of the second set of initial statements (S2);
collect from the first entity (E 1) a first set of discrete responses (R1) to each one of the initial statements in the second set of initial statements (S2), wherein each response from the first entity (El) is either True or False or Pass;
wherein the response collection unit is to further collect in parallel, from the second entity (E2), a second set of discrete responses (R2) to each one of the initial statements in the first set of initial statements (S1), wherein each response from the second entity (E2) is either True or False or Pass;
a feedback collection unit, which operates after the first set of responses (R1) is received from the first entity (E1) and after the second set of responses (R2) is received from the second entity (E2);
 wherein the feedback collection unit is to collect from the first entity (E1) a first set of additional statements (A1) only with regard to False response statements (R2) of the second entity (E2);
wherein the feedback collection unit is to collect from the second entity (E2) a second set of additional statements (A2) only with regard to False response statements (R1) of the first entity (E2);
wherein the response collection unit is to collect from the first entity (El) another set of discrete responses (RR1) to each one of the additional statements (A2) of the second entity (E2), wherein each response (RR1) from the first entity (E1) is either True or False or Pass;
collect from the second entity (E2) another set of discrete responses (RR2) to each one of the additional statements (Al) of the first entity (E1), wherein each response (RR2) from the second entity (El) is either True or False or Pass;
a dispute narrowing-down unit, to process said initial statements (S1, S2) and responses (R1, R2) and additional statements (A1, A2) and additional responses (RR1, RR2) generate an output indicating a narrowed-down description of said dispute relative to the initial statements (S1, S2).

Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions)

The limitations of receiving statements pertaining to a same disputed subject-matter from multiple entities to further send statement to each of the other entities with or without responses depending on each entities one of three answer: true, false or pass.  Then from multiple entities toward the goal of generating a narrowed-down description of the dispute to share with the entities to a commercial or legal interaction of the legal obligations of attaining a dispute resolution. For example, "receiving", "sending", collecting and "generating" in the context of this claim encompasses commercial or legal interaction, including resolving a dispute between parties; which is often the result 
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (NO).
Claim 20 does not expressly recite structure, but even if it did, that structure is basically just mere implementation of the abstract idea on a general purpose computer.  At best Claim 20 is merely taking this abstract idea of a way of administering dispute resolution and applying general computing culminating in a simple parsing routine on the entities’ position statements and responses.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
Claim 20 does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than, at best, mere implementation of the abstract idea on a general purpose computer, which is insufficient to integrate into a practical application.
The analysis above applies to all statutory categories of invention, so independent Claim 1, dependent Claims 2-19 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9, 10, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayekt Sela (THE EFFECT OF ONLINE TECHNOLOGIES ON DISPUTE RESOLUTION SYSTEM DESIGN: ANTECEDENTS, CURRENT TRENDS, AND FUTURE DIRECTIONS, 21 Lewis & CLARK L. REV. 635 (2017) hereafter “Sela”).
Re. Claim 1, A computerized method comprising:
(a) Sela teaches receiving from two parties to a dispute, textual statements that define each party positions with regard to the dispute (Pg. 657, 2nd ¶; The platform offered parties a tiered processes design, commencing with decision-tree based case-intake and problem-diagnosis questionnaire followed by an online mediation process using Juripax's asynchronous online text-based platform.  Using logical branching, the online questionnaire takes users through questions relevant to their case to collect information about the case and each party's interests, while also educating them about the process and what they can expect as well as preparing them for a collaborative process.);
sending to each party a copy of the textual statements of the other party, and obtaining from each party responses to each textual statement sent to him, wherein each response is a selection among True or False or Pass (Pg. 651, 1st ¶; As an example, asynchronous text based ODR systems differ by whether they utilize free-text boxes, character-limited web-forms or multiple-choice questionnaires, Examiner notes that in this case the multiple choice answers are True, False or Pass), Sela also teaches wherein the responses are collected from a first party before the first party receives a copy of the responses of the second party (Pg. 657, 2nd ¶; The responses help the disputants and mediator to prepare for the mediation. By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
(c) Sela teaches receiving from said two parties additional textual statements with updated positions with regard to said dispute (Pg. 657, 2nd ¶; automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
(d) Sela teaches iteratively performing steps (b) and (c) (Pg. 663, 1st ¶; Continued analyses facilitate the improvement of the problem diagnosis and direct negotiation mechanisms in iterative cycles.) with regard to statements and responses, until a predefined condition holds true  (Pg. 657, 2nd ¶; automatically impose and enforce rules is one of the most significant and meaningful changes that information technology 
(e) Sela teaches based on analysis of said textual statements and responses, generating a textual description of a pin-pointed core of said dispute (Pg. 654, 2nd ¶; A similar ODR platform is operated by the British Columbia Consumer Protection Agency, a public dispute aggregator that operates an ODR platform that enables domestic consumers and businesses to mediate disputes, Examiner notes that the dispute aggregator creates the pin-pointed core of the dispute.);
Sela teaches wherein said computerized method is implemented by at least a hardware processor (Pg. 665, 3rd ¶; Each party's offer or demand is not disclosed to the opposing side; rather, the computer software in various "rounds" compares each offer and demand.).
Re. Claim 3, Sela teaches the computerized method of claim 1,
wherein step (d) comprises:
Sela also teaches iteratively performing steps (b) and (c) with regard to statements and responses, for a predefined time-period (Pg. 659, 3rd ¶; Its streamlined form-based case-initiation stage collects information about the case and then allows users to select a desired procedural framework out of the options offered.  The selected rules, such as submission timelines, are then automatically implemented to govern the ODR process that ensues.). 
Re. Claim 6, Sela teaches the computerized method of claim 1, 
further comprising:
enforcing a pre-defined constraint on the number of times that a particular party can respond with Pass (Pg. 659, 1st ¶;  The ability of software code to automatically impose and enforce rules is one of the most significant and meaningful changes that information technology introduces into the practice of law, and dispute resolution (and prevention) in particular.);
Sela teaches detecting that one of said parties has responded with Pass to at least N statements, and generating a notification indicating an automatic determination that said party no longer wishes to continue with said computerized method to resolve said dispute (Pg. 659, 1st ¶; It has a promising potential to guarantee equal treatment and comprehensive compliance and enforcement at a relatively low cost; at the same time, it is a source of concern because oftentimes there is no transparency with respect to the nature of the rules embedded in the code).
Re. Claim 7, Sela teaches the computerized method of claim 1,
further comprising:
Sela teaches enforcing a pre-defined constraint on the number of times that a particular party can respond with Pass, within a batch of multiple iterations of statements (Pg. 651, 1st ¶, As an example, asynchronous text based ODR systems differ by whether they utilize free-text boxes, character-limited web-forms or multiple-choice questionnaires to support information exchange, idea generation, identification and application of rules, and resolution.).
Re. Claim 9, Sela teaches the computerized method of claim 1,
further comprising:
 enforcing a pre-defined constraint on the number of statements that a particular party can enter within a batch of multiple iterations of said computerize method (Pg. 651, 1st ¶, As an example, asynchronous text based ODR systems differ by whether they utilize free-text boxes, character-limited web-forms or multiple-choice questionnaires to support information exchange, idea generation, identification and application of rules, and resolution.).
Re. Claim 10, Sela teaches the computerized method of claim 1,
wherein step (e) comprises:
Sela teaches generating an output of narrowed-down dispute points, which comprises: (i) all statements made by the first party, to which the second party responded with False; and (ii) all statements made by the second party, to which the first party responded with False (Page 657, 2nd ¶;  A notable pioneer in this field was the Dutch online mediation website Juripax. 107 The platform offered parties a tiered processes design, commencing with decision-tree based case-intake and problem-diagnosis questionnaire followed by an online mediation process using Juripax's asynchronous online text-based platform. 108 Using logical branching, the online questionnaire takes users through questions relevant to their case to collect information about the case and each party's interests, while also educating them about the process and what they can expect as well as preparing them for a collaborative process. The responses help the disputants and mediator to prepare for the mediation. By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically 
Sela teaches wherein said output of narrowed-down dispute points, excludes any statements made by either party, to which the response of the other party was either True or Pass (Page 657, 2nd ¶; By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically marking issues of agreement and disagreement. This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.  Examiner considers agreement align with True and Pass and disagreement aligns with False).
Re. Claim 17, Sela teaches the computerized method of claim 1,
Sela teaches wherein upon reception of a party response of either True or Pass, towards a previous statement that was made by the other party, the computerized method marks said previous statement as a statement that is no longer in dispute between the two parties
Re. Claim 20, Sela teaches A computerized system comprising (Pg. 665, 3rd ¶; Each party's offer or demand is not disclosed to the opposing side; rather, the computer software in various "rounds" compares each offer and demand.):
Sela teaches a statement reception unit, to receive a first set of initial statements (S1) from a first entity (E1), and to receive a second set of initial statements (S2) from a second entity (E2); wherein the first and second sets of initial statements (S1, S2) pertain to a same disputed subject-matter (Pg. 657, 2nd ¶; The platform offered parties a tiered processes design, commencing with decision-tree based case-intake and problem-diagnosis questionnaire followed by an online mediation process using juripax's asynchronous online text-based platform.  Using logical branching, the online questionnaire takes users through questions relevant to their case to collect information about the case and each party's interests, while also educating them about the process and what they can expect as well as preparing them for a collaborative process.);
Sela teaches a statement exchange unit, to send to the second entity (E2) a copy of the first set of initial statements (S1), and to send in parallel to the first entity (El) a copy of the second set of initial statements (S2) (Pg. 657, 2nd ¶; The responses help the disputants and mediator to prepare for the mediation. By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
a response collection unit, to collect from the first entity (E1) a first set of discrete responses (R1) to each one of the initial statements in the second set of initial statements (S2), wherein each response from the first entity (El) is either True or False or Pass (Pg. 651, 1st ¶; As an example, asynchronous text based ODR systems differ by whether they utilize free-text boxes, character-limited web-forms or multiple-choice questionnaires, Examiner notes that in this case the multiple choice answers are True, False or Pass);
Sela teaches wherein the response collection unit is to further collect in parallel, from the second entity (E2), a second set of discrete responses (R2) to each one of the initial statements in the first set of initial statements (S1), wherein each response from the second entity (E2) is either True or False or Pass (Pg. 663, 1st ¶; Continued analyses facilitate the improvement of the problem diagnosis and direct negotiation mechanisms in iterative cycles.);
Sela teaches a feedback collection unit, which operates after the first set of responses (R1) is received from the first entity (E1) and after the second set of responses (R2) is received from the second entity (E2) (Pg. 657, 2nd ¶; The responses help the disputants and mediator to prepare for the mediation. By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
wherein the feedback collection unit is to collect from the first entity (E1) a first set of additional statements (A1) only with regard to False response statements (R2) of the second entity (E2) (Pg. 657, 2nd ¶; The responses help the disputants and mediator to prepare for the mediation. By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
Sela teaches wherein the feedback collection unit is to collect from the second entity (E2) a second set of additional statements (A2) only with regard to False response statements (R1) of the first entity (E2) (Pg. 657, 2nd ¶; The responses help the disputants and mediator to prepare for the mediation. By using such an automated, structured and standardized information collection process, the parties' confidential responses are comparatively displayed to the mediator, automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
Sela teaches wherein the response collection unit is to collect from the first entity (El) another set of discrete responses (RR1) to each one of the additional statements (A2) of the second entity (E2), wherein each response (RR1) from the first entity (E1) is either True or False or Pass (Pg. 657, 2nd ¶; automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
wherein the response collection unit is to collect from the second entity (E2) another set of discrete responses (RR2) to each one of the additional statements (Al) of the first entity (E1), wherein each response (RR2) from the second entity (El) is either True or False or Pass (Pg. 657, 2nd ¶; automatically marking issues of agreement and disagreement.  This feature enables the mediator to easily identify uncontested issues and issues that require further exploration and discussion.);
Sela teaches a dispute narrowing-down unit, to process said initial statements (S1, S2) and responses (R1, R2) and additional statements (A1, A2) and additional responses (RR1, RR2) generate an output indicating a narrowed-down description of said dispute relative to the initial statements (S1, S2) (Pg. 654, 2nd ¶; A similar ODR platform is operated by the British Columbia Consumer Protection Agency, a public dispute aggregator that operates an ODR platform that enables domestic consumers and businesses to mediate disputes, Examiner notes that the dispute aggregator creates the narrowed down descriptor of the dispute.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sela and further in view of Burchetta et al (US 20060080186, hereafter “Burchetta”)
Re. Claim 2, Sela teaches the computerized method of claim 1,
wherein step (d) comprises:
Sela does not teach iteratively performing steps (b) and (c) with regard to statements and responses, for a predefined number of iterations 
However, Burchetta does teach iteratively performing steps (b) and (c) with regard to statements and responses, for a predefined number of iterations (¶ 39; This process can be repeated for any number of rounds, or, where the number or rounds are predetermined (e.g.: three (3) rounds), until the rounds are exhausted 120.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with Burchetta’s predefined number of iterations to realize the invention’s potential of realizing the one or more of the following advantages: lower cost for each party from initiation through bargaining; an increased probability of agreement for some transactions; encouragement that 
Re. Claim 14, Sela teaches the computerized method of claim 1,
wherein upon each iteration of steps (b) and ( c ), the computerized method comprises at least one of:
Burchetta further teaches dynamically updating an on-screen disagreement meter to reflect a current percentage of currently-disagreed statements out of an entirety of statements that were provided so far by said parties (¶ 37;  A program could be written or adapted to send out an computer generated electronic mail which is provided to the first party, or even to generate a print, meter and ready for delivery a hard copy correspondence to be sent via courier or mail upon submission of a claim online. The invitation could also take the form of a linked advertisement or even a graphic on a web page.). 
Burchetta further teaches dynamically updating an on-screen agreement meter to reflect a current percentage of currently-agreed statements out of the entirety of statements that were provided so far by said parties. 
Claim 4 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sela and further in view of Beshah (US 20160203571, hereafter “Beshah”)
Re. Claim 4, Sela teaches the computerized method of claim 1,
wherein step (d) comprises:
Sela does not teach iteratively performing steps (b) and (c) with regard to statements and responses, and in parallel tracking a percentage of disagreed positions of said parties, until said percentage of disagreed positions is smaller than a pre-defined threshold value 
However, Beshah does teach iteratively performing steps (b) and (c) with regard to statements and responses, and in parallel tracking a percentage of disagreed positions of said parties, until said percentage of disagreed positions is smaller than a pre-defined threshold value (¶ 30; Conducting mediation can also include a threshold agreement that when the parties enter into mediation, the agreed upon results are binding and final.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with Beshah’s threshold agreement method for the benefit of providing legal resources for facilitating a resolution of the dispute, and reporting a record of the dispute to users of web-based dispute resolution management system (Beshah, Abstract).
Re. Claim 18, Sela teaches the computerized method of claim 1,
wherein said two parties to said dispute are a single entity which provides statements for and against a decision that said single entity has a dilemma about;
However, Beshah does teach wherein said two parties to said dispute are a single entity which provides statements for and against a decision that said single entity has a dilemma about (¶ 3; Transactions between one or more parties are a normal part of everyday life, the Examiner notes that one or more indicates applicability to a single entity.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with Beshah’s life cycle monitoring and dispute resolution management system (LCMDRMS) to include screening disputes between the parties to the transaction, tracking electronic communication pertaining to disputes between the parties, providing legal resources for facilitating a resolution of the dispute, and reporting a record of the dispute to users of the web-based dispute resolution management system (Beshah ¶ 5).
Beshah further teaches wherein the computerized method operates to enable said single entity to resolve said dilemma based on mapping of statements related to said dilemma .
Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sela and further in view of JuripaxTM  (Juripax Technology Innovate, Accelerate and Mediate!, February 14, 2012; Copyright © 2005 – 2008 Juripax B.V. hereafter “Juripax”)
Re. Claim 5, Sela teaches the computerized method of claim 1,
wherein step (e) comprises:
Sela does not teach tagging as True any particular response statement of any of said two parties, that was marked as Pass by at least one of said two parties; and counting said particular response statement as a position that is agreed by both of said two parties.
However, Juripax does teach tagging as True any particular response statement of any of said two parties, that was marked as Pass by at least one of said two parties; and counting said particular response statement as a position that is agreed by both of said two parties. (03:14-03:24/22:10; for their specific situation this example shows that if the parties answer is positive he or she will be taken to the relevant follow-up question at any time one may go back to the previous question by checking no; Examiner notes that a positive answer represents a True answer in the instant case).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with a streamlined interactive process that comprises of an intelligent and modular system of questions reducing to an absolute minimum the time required for parties to fill out the form the amount of screens is limited 
Re. Claim 8, Sela teaches the computerized method of claim 1,
further comprising:
Sela doesn’t teach teaches enforcing a pre-defined constraint on the number of statements that a particular party can enter within a single iteration of said computerize method 
However, Juripax teaches enforcing a pre-defined constraint on the number of statements that a particular party can enter within a single iteration of said computerize method (05:43-05:56/22:10; each party is asked to answer the same questions related to for example the nature of the dispute the relationship that is at stake his or her function within the organization as well as his or her capacity or role in the dispute, Examiner notes the online system askes each party the same questions and allows the same number of characters for each answer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with (Juripax, 02:49-03:07/22:10; a streamlined interactive process that comprises of an intelligent and modular system of questions reducing to an absolute minimum the time required for parties to fill out the form the amount of screens is limited and throughout the whole intake process parties only need to provide information that is relevant)
Re. Claim 13, Sela teaches the computerized method of claim 1,
wherein each iteration of steps (b) and (c) is performed within a pre-defined time-period that is allocated and enforced;
Sela does not teach wherein the computerized method enforces a gradual hiding and gradual exposure scheme, which selectively hides from the first party one or more statements that the second party already, 
However, Juripax does teach wherein the computerized method enforces a gradual hiding and gradual exposure scheme, which selectively hides from the first party one or more statements that the second party already (03:48-04:00/22:10; the viewer of this video may already have noticed the icons at the bottom of each page for transparency purposes every question is accompanied by an icon indicating to what extent the information provided is visible) provided during a current iteration, based on pre-defined rules for gradual hiding and gradual exposure of statements (04:05-04:14/22:10; other party to the neutral or not  visible at all the latter applies for example to confidential access codes or credit card information to establish.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with (Juripax, 02:49-03:07/22:10; a streamlined interactive process that comprises of an intelligent and modular system of questions reducing to an absolute minimum the time required for parties to fill out the 
Re. Claim 16, Sela teaches the computerized method of claim 1, comprising:
Sela does not teach generating a mapped dispute overview, which comprises: (i) a first output with all statements that are currently disputed, (ii) a second output with all statements that are currently undisputed, (iii) a third output with all statements that at least one party has responded to with Pass,
However, Juripax does teaches generating a mapped dispute overview, which comprises: (i) a first output with all statements that are currently disputed, (ii) a second output with all statements that are currently undisputed, (iii) a third output with all statements that at least one party has responded to with Pass (07:53-08:03/22:10; a summary and preview of the available conflicts specific intakes is available at Juripax.com, the Examiner points out that the video presentation includes the outputs for both parties.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with (Juripax, 02:49-03:07/22:10; a streamlined interactive process that comprises of an intelligent and modular system of questions reducing to an absolute minimum the time required for parties to fill out the form the amount of screens is limited and throughout the whole intake process parties only need to provide information that is relevant)
generating a proposal to refer disputed statements to one or more dispute resolving entities (10:29-10:44/22:10; discussion board contains the intake information submitted prior to the start of the proceedings this example shows the pre mediation information submitted by the first party and the information provided by the second party here the ongoing discussion is displayed, Examiner notes that the pre mediation information is the foundation of the proposal generated.).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sela and further in view of Coffing  (US 20160148159, hereafter “Coffing”)
Re. Claim 11, Sela teaches the computerized method of claim 1, comprising:
Sela does not teach applying an Artificial Intelligence (Al) dispute resolution algorithm, that parses: (i) all statements made by the first party, to which the second party responded with False; and (ii) all statements made by the second party, to which the first party responded with False; 
However Coffing does teach applying an Artificial Intelligence (Al) dispute resolution algorithm, that parses: (i) all statements made by the first party, to which the second party responded with False; and (ii) all statements made by the second party, to which the first party responded with False (¶ 138; In examples such as the one provided in FIGS. 2a-2c, the system can be implemented to allow content to be parsed, analyzed, tested, verified and otherwise improved using analytical techniques and computer-based processes. Some or all facts, opinions, or conclusions in content may be classified as affirmation data, argument data, and axioms. Reviewers may further classify some or all facts, opinions, or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with an Artificial Intelligence (Al) dispute resolution algorithm to modeling and analyzing proposition-based content to identify one or more areas for improvement and/or clarification. More particularly, exemplary embodiments relate to presenting and reviewing proposition-based content within a distributed computing system using a collaborative environment (Coffing, ¶ 2).
Coffing further teaches wherein said AI dispute resolution algorithm generates a decision on said dispute based on said parsed statements (¶ 0141; Exemplary embodiments relate to methods and systems utilizing the following components to result in synergies: 1. A content source which communicates and draws conclusions and/or otherwise provides the content to be reviewed and analyzed. 2. A marking tool or module that allows a reviewer to comment or edit or otherwise interact with any of the specific affirmations, axioms, or conclusions or a parsing mechanism to identify them within the content. 3. A flow engine to diagram how the affirmations, axioms, or conclusions build or assemble to support the conclusion(s) with a categorization tool that identifies the relationship such as supporting, rebutting or clarifying and identifying the logical or persuasion rule(s) involved, i.e. non-contradiction, sequence inversion, parsing (2), marking (3), categorization (4), and persuasion rule identification (4) as described above. 5. A summary presentation that represents to an audience how effectively the original content survived the critique of the reviewers, and also how effectively the individual threads of the reviewers survived each other, such as a representation in cascading effect and argument threads and how the facts and conclusions interrelate.).
Re. Claim 12, Sela teaches the computerized method of claim 1, comprising:
Sela does not teach applying an Artificial Intelligence (Al) dispute resolution algorithm, that parses: (i) all statements made by the first party, to which the second party responded with False; and (ii) all statements made by the second party, to which the first party responded with False 
However, Coffing does teach applying an Artificial Intelligence (Al) dispute resolution algorithm, that parses: (i) all statements made by the first party, to which the second party responded with False; and (ii) all statements made by the second party, to which the first party responded with False (¶ 138; In examples such as the one provided in FIGS. 2a-2c, the system can be implemented to allow content to be parsed, analyzed, tested, verified and otherwise improved using analytical techniques and computer-based processes. Some or all facts, opinions, or conclusions in content may be classified as affirmation data, argument data, and axioms. Reviewers may further classify 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with an Artificial Intelligence (Al) dispute resolution algorithm to modeling and analyzing proposition-based content to identify one or more areas for improvement and/or clarification. More particularly, exemplary embodiments relate to presenting and reviewing proposition-based content within a distributed computing system using a collaborative environment (Coffing, ¶ 2).
Coffing further teaches wherein said AI dispute resolution algorithm determines an internal contradiction between two or more statements made by the first party (¶ 40; In one general example of a structure that may be defined in ontology data store 14, arguments can be constructed and represented using a logical structure that comprises two or more tree structures with contradicting or competing claims in which the root of each tree is a claim that branches out to nodes that are premises and the edges connecting the claim and the premises are warrants.);
Coffing further teaches wherein said AI dispute resolution algorithm generates a decision on said dispute based on said parsed statements and based on said internal contradiction (¶ 41;  In the present exemplary embodiment, as illustrated in FIG. 7, ontological information base 12 is communicatively coupled to argument presenter 200. .
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sela and further in view of Nahamoo et al (US 20190385256, hereafter “Nahamoo”).
Re. Claim 19, Sela teaches the computerized method of claim 1, comprising:
Sela does not teach (I) training a Neural Network (NN) Unit with a training-set which comprises data-items describing a plurality of legal disputes, wherein for each legal dispute the training-set comprises at least (i) statements made by a first party, and (ii) statements made by a second party, and (iii) a court-decided outcome of the legal dispute; 
However Nahamoo does teach (I) training a Neural Network (NN) Unit with a training-set which comprises data-items describing a plurality of legal disputes, wherein for each legal dispute the training-set comprises at least (i) statements made by a first party, and (ii) statements made by a second party, and (iii) a court-decided outcome of the legal dispute (¶ 49; 1) A determination of whether the communication is about forming an agreement, as opposed, for example, for the purpose of obtaining information; ¶ 50; 2) An importance/risk of the agreement, for example, an agreement to book a hotel room may embody greater risk than an agreement to order a pizza; ¶ 51; 3) Extracted information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Sela’s dispute resolution system with Nahamoo’s Machine-implemented assistance to allow recording of evidence of language-based communication between humans and machines, and machine-implemented facilitation of dispute resolution based on the recorded evidence (Nahamoo, ¶ 2).
Nahamoo further teaches (II) generating a fresh outcome to said dispute between said two parties, by feeding to said NN Unit a collection of disputed statements and undisputed statements of said two parties, and generating by said NN Unit a dispute outcome (¶ 69; The implementation of block chain infrastructure for our purposes provides a new class of methods that enables the maintenance of interpretation of .
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sela and further in view of Burchetta and further in view of Beshah.
Re. Claim 15, The combination of Sela and Burchetta teach the computerized method of claim 14,
The combination of Sela and Burchetta don’t teach wherein, once the current percentage of currently-disagreed statements is below a predefined threshold value, or once the current percentage of currently-agreed statements is above a pre-defined threshold value, said computerized method comprises 
However, Beshah does teach wherein, once the current percentage of currently-disagreed statements is below a predefined threshold value, or once the current percentage of currently-agreed statements is above a pre-defined threshold value, said computerized method comprises (¶ 37; Overall user satisfaction rating 740 can be the overall percentage of satisfactorily resolved disputes the user has been a party to. Record of Satisfactory Resolutions 750 can be the specific number of disputes the user has been a party to which have ended in a satisfactory agreement between the parties.)

Beshah further teaches triggering a dispute resolution unit to automatically generate a resolution with regard to said dispute based on evaluation of the statement made by said parties (¶ 35; FIG. 5 is a block diagram of satisfactory resolution of a dispute 500, which includes 510, binding agreement reached between parties; 520, agreement document generated; 530, agreement document signed by parties; 540, agreement document stored in secure cloud space; 550, execution of agreement terms tracked; 560, issue log updated; and 570, case closed LCMDRMS. At 510, satisfactory resolution of a dispute 500 can include an agreement reached between the parties to an issue logged in LCMDRMS, either between the parties, or with the help of mediation with the LCMDRMS legal team.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.E.D./             Examiner, Art Unit 3627                                                                                                                                                                                           
/JAN P MINCARELLI/             Primary Examiner, Art Unit 3627